On Motion for Rehearing.
After our opinion was issued, the Supreme Court rendered the opinion in Malone v. State, 238 Ga. 251, which directly upholds our position in Division 1, supra. The opinion states: "With respect to instructions given the jury, voluntary manslaughter is a lesser included offense of felony murder, as we read Code Ann. §§ 26-1101 (b) and 26-505, because an act done in passion involves a less culpable mental state than the state of real or imputed malice which is the foundation of the felony murder rule. Therefore, where the facts warrant it, a charge on voluntary manslaughter may indeed be given in a felony murder trial.”

Motion for rehearing denied.